Citation Nr: 0802201	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-00 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee, claimed as secondary to service-
connected osteoarthritis of the right knee.  

2.  Entitlement to a disability rating in excess of 10 
percent prior to December 4, 2006 for osteoarthritis of the 
right knee.  

3.  Entitlement to a disability rating in excess of 30 
percent effective December 4, 2006 for osteoarthritis of the 
right knee, status post total knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and September 2003 rating 
decisions of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which assigned the veteran a 10 
percent disability rating for a right knee disability, and 
denied service connection for a left knee disability.  The 
veteran subsequently initiated and perfected appeals of these 
determinations.  

This appeal was originally presented to the Board in May 
2006, at which time it was remanded for additional 
development.  It has now been returned to the Board.  During 
the course of this appeal, the veteran has elected a new 
veterans' service organization, the Disabled American 
Veterans, to serve as his accredited representative.  He was 
previously represented by the Veterans of Foreign Wars.  

In a May 2007 rating decision, the veteran was awarded a 
temporary total rating of 100 percent, effective December 4, 
2006, for his osteoarthritis of the right knee, status post 
total knee replacement.  His temporary total rating was 
slated to end February 1, 2008, to be followed by a 30 
percent rating for this disability.  The Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter 
remains in appellate status, and the issue has been 
recharacterized, as noted on the first page of this decision.  





FINDINGS OF FACT

1.  Competent evidence has been presented establishing that 
the veteran's osteoarthritis of the left knee is the result 
of an injury to the left knee incurred during military 
service.  

2.  Prior to December 4, 2006, the veteran's service-
connected right knee disorder was manifested by bone-on-bone 
contact in the right knee joint, verified by X-ray, with 
pain, effusion, and swelling.  

3.  Prior to December 4, 2006, the veteran's service-
connected right knee disorder resulted in extension to 10 
degrees or better, and flexion to 60 degrees or better.  

4.  On and after December 4, 2006, the veteran's service-
connected residuals of a total right knee replacement 
included extension to 0 degrees and flexion to 120 degrees, 
moderate laxity, and occasional pain and aching.  


CONCLUSIONS OF LAW

1.  The award of service connection for osteoarthritis of the 
left knee is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2007).  

2.  An evaluation in excess of 10 percent prior to December 
4, 2006, for the veteran's service-connected right knee 
osteoarthritis is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5256-63 (2007).

3.  A separate 10 percent rating under Diagnostic Code 5259 
for the veteran's right knee osteoarthritis with removal of 
the semilunar cartilage is granted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5259 (2007).  

4.  An evaluation in excess of 30 percent on and after 
February 1, 2008, for the veteran's service-connected post-
operative residuals of a total right knee replacement is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256-
63 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in March 2002 and July 
2006: (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested that he provide any evidence in his possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
veteran was sent a July 2006 letter which afforded him notice 
of how both initial ratings and effective dates were 
assigned.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
With respect to his increased ratings claims, the veteran was 
afforded VA examinations to accurately assess the severity of 
his service-connected disabilities, and these examinations 
appear adequate for rating purposes.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.


I. Service connection - Left knee disability

The veteran seeks service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.  Service connection may be awarded for 
a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  Finally, service 
connection may be awarded for any disability which is due to 
or the result of, or is otherwise aggravated by, a service-
connected disability.  38 C.F.R. § 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims (Court) 
decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2007).  


The veteran's service medical records indicate he was treated 
for a left knee injury in October 1954 while playing sports.  
On initial examination, his left knee was without effusion, 
and had full range of motion.  His knee was tender around the 
patella, but strength was full.  X-rays were negative, and a 
contusion of the left knee was diagnosed.  Thereafter, he had 
no further complaints regarding the left knee, and no 
abnormality of the left knee was noted on medical examination 
for service separation in March 1956.  

On receipt of the veteran's claim, he was afforded VA 
examination in June 2004.  Examination of his left knee 
revealed degenerative joint disease, medial compartment 
compromise, and joint effusion.  After examining the veteran 
and reviewing his claims file, the examiner found no evidence 
the veteran's left knee injury in service, sustained while 
playing football, resulted in his current osteoarthritis and 
related disability in the left knee.  This opinion was based 
on the relative lack of severity of the 1954 injury.  The 
examiner also found the veteran's service-connected right 
knee disability did not cause or contribute to his left knee 
disability.  

More recently, the veteran submitted a September 2006 
examination report from a private orthopedic physician, 
G.D.C., M.D., who examined the veteran that same month.  The 
veteran's history of injuries to both knees during military 
service was noted, as well as his current diagnosis of left 
knee osteoarthritis.  Based on the veteran's self-reported 
history of a left knee injury in service, as well as his 
service as a paratrooper, Dr. C. suggested the veteran's 
current left knee disabilities were "completely related" to 
military service.  

The Board finds the medical opinions to be in relative 
equipoise.  While the VA examiner who evaluated the veteran 
in 2004 had the benefit of reviewing the entire claims 
folder, and he did in fact note the 1954 left knee injury, he 
failed to notice, or at least indicate in the report, the 
veteran's service as a paratrooper.  The veteran's DD-214 
confirms his receipt of the parachutist's badge, confirming a 
significant number of airborne jumps during military service.  
Such service was noted by the private examiner who suggested 
in 2006 that the veteran's current left knee osteoarthritis 
and related disability was due to or the result of service.  
As the evidence is in relative equipoise, the benefit of the 
doubt must be granted the veteran, and service connection for 
osteoarthritis of the left knee is thus granted.  

II. Increased rating - Right knee
a. Prior to December 4, 2006

The veteran seeks an increased rating for his service-
connected right knee disability.  As noted in the 
introduction, the veteran was awarded an increased rating 
effective December 4, 2006, due to a total knee replacement 
of the right knee on that date.  However, as the veteran's 
appeal was initiated and perfected prior to that date, the 
Board must consider all periods both prior and subsequent to 
that award.  First, the Board will consider entitlement to a 
disability rating in excess of 10 percent prior to December 
4, 2006.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2007).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield [05-2424 (U.S. Vet. App. 
November 19, 2007)], the U.S. Court of Appeals for Veterans 
Claims (Court) held that staged ratings are also appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate to the pending appeal.  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's osteoarthritis of the right knee was rated as 
10 percent disabling when this claim was first perfected for 
appellate review.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved, with a minimum rating of 
10 percent to be assigned for each major joint affected.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent rating is assigned for flexion limited to 45 
degrees, a 20 percent rating is assigned for flexion limited 
to 30 degrees, and a 30 percent rating is assigned for 
flexion limited to 15 degrees.  Pursuant to Diagnostic Code 
5261, a 10 percent rating will be assigned for extension of 
the knee limited to 10 degrees, a 20 percent rating is 
assigned for extension limited to 15 degrees, a 30 percent 
rating for limitation to 20 degrees, and a 40 percent rating 
for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2007).  

The Board is also cognizant of VA General Counsel Opinion 23-
97, which holds that in certain cases where the veteran has 
both limitation of motion and instability of the affected 
knee joint, a separate compensable rating may be assigned 
without violating 38 C.F.R. § 4.14, the regulation against 
pyramiding.  In the present case, the veteran was awarded a 
separate 10 percent disability rating under Diagnostic Code 
5257 for instability of the right knee.  However, because the 
veteran did not initiate appellate review of the disability 
determination, it is not before the Board, and an increased 
initial rating for instability need not be considered at this 
time. 

The Board also notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
5260 (limitation of flexion), and Diagnostic Code 5261 
(limitation of extension) for disability of the same joint.  
This opinion will be considered in the present case, as 
applicable.  

An August 2003 VA orthopedic examination was afforded the 
veteran, at which time his history of right knee pain and 
instability in service was noted.  He underwent a right 
arthrotomy and medial meniscectomy in 1955.  Currently, his 
symptoms included chronic pain of 5/10, weakness, stiffness, 
crepitus, and occasional locking of the knee.  Some swelling 
was also reported.  The veteran performed strengthening 
exercises and used over-the-counter pain medication.  On 
objective evaluation his right knee was without swelling, 
bony abnormality, or erythema.  No pain was present on 
palpation.  Extension was to 0 degrees, and flexion was to 
125 degrees.  Pain was reported at 110 degrees of flexion.  
Lachman's test was positive but McMurray's and Thompson's 
signs were negative.  X-rays of the right knee confirmed 
medial compartment compromise, with joint effusion and 
degenerative joint disease.  The final impression was of 
osteoarthritis of the right knee.  

Another VA orthopedic examination was afforded the veteran in 
June 2004.  He reported continuing pain, weakness, and 
stiffness in the right knee.  He denied any recent history of 
right knee surgery or use of a brace or assistance device for 
mobility.  Physical examination of his knees confirmed gross 
bony deformity bilaterally, left greater than right, 
consistent with osteoarthritic changes.  A hobbling gait was 
present.  He was negative for erythema or warmth of the right 
knee, but tenderness was present on palpation.  Crepitus and 
"popping" were present with range of motion testing.  He 
had extension to 10 degrees and flexion to 120 degrees, with 
pain on all motion.  The examiner stated that with repetitive 
motion, the veteran would likely lose an additional 20 
degrees of flexion.  Drawer's and Lachman's tests were 
negative, but McMurray's was positive.  The final impression 
was of osteoarthritis of the right knee.  

The veteran's private and VA outpatient records have also 
been obtained.  These records, while offering no new or 
unique evidence, do confirm his reports of severe pain of the 
right knee, as well as osteoarthritis of the right knee 
joint, confirmed on X-ray.  On private examination in 
September 2006, a total knee replacement was recommended by 
his private orthopedist, and such was performed in December 
2006.  In examining the veteran, the private physician noted 
the veteran had "crepitus consistent with bone-on-bone 
contact in the medial compartment of both knees."  Bone-on-
bone contact, resulting in some bone loss, was confirmed on 
X-ray.  Moderate effusion was also noted.  Drawer's and 
Lachman's tests were both positive.  

After considering the totality of the record, the Board finds 
a separate compensable rating under Diagnostic Code 5259 is 
warranted.  This Code provides a 10 percent evaluation for 
knee impairment with semilunar cartilage removal, 
symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2007).  
In the present case, the veteran had bone-on-bone contact in 
the right knee, confirmed on X-ray and resulting in some bone 
loss.  Effusion and pain of the right knee joint have also 
been confirmed.  Therefore, the award of a separate 10 
percent rating, the maximum compensation available under 
Diagnostic Code 5259, is warranted.

In awarding the veteran a separate 10 percent evaluation 
under Diagnostic Code 5259, the Board notes he also has a 10 
percent rating under Diagnostic Codes 5003-5261.  However, 
continuation of the existing rating based on limitation of 
motion is warranted in the present case, where VA examination 
reports confirm extension limited to 10 degrees, which 
warrants a compensable rating of 10 percent under Diagnostic 
Code 5261.  Nevertheless, a higher rating for limitation of 
motion of the right knee is not warranted.  According to the 
private and VA medical evidence of record, the veteran has 
had during the pendency of this appeal extension to 10 
degrees or better, and flexion to 60 degrees or better.  Such 
findings do not support a disability rating in excess of the 
10 percent already awarded for limitation of extension.  
Additionally, no examiner has suggested the veteran has 
additional limitation of motion due to such factors as pain, 
pain with use, weakness, fatigability, or incoordination 
which would result in a rating in excess of that already 
awarded.  See DeLuca, supra.  Finally, the veteran's level of 
impairment has not been in excess of that already noted by 
the Board within this decision for the period of time at 
issue, from the date of the increased rating claim to 
December 4, 2006; thus, a staged rating is not warranted at 
the present time.  See Hart, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee disability has itself 
required no extended periods of hospitalization during the 
period in question, and is not shown by the evidence to 
present marked interference with employment in and of itself, 
as the veteran was semi-retired for the time period in 
question.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.

In conclusion, the evidence of record supports a separate 
compensable rating of 10 percent for symptomatic removal of 
the semilunar cartilage of the veteran's right knee, and no 
increase in his current 10 percent rating for limitation of 
extension due to osteoarthritis.  As a preponderance of the 
evidence is against the award of any additional increased 
ratings, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b.  Commencing December 4, 2006

As noted above, the veteran was awarded an increased rating 
effective December 4, 2006, due to a total knee replacement 
of the right knee on that date.  This award consists of a 
temporary total rating under Diagnostic Code 5055, for 
prosthetic knee replacement, to be followed by a 30 percent 
rating beginning February 1, 2008.  However, as the veteran's 
appeal was initiated and perfected prior to that date, the 
Board must consider the schedular rating to go into effect 
following the expiration of the temporary total rating.  

Diagnostic Code 5055 provides a temporary total rating for 
one year following surgical implantation of a prosthetic knee 
joint.  Thereafter, where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent evaluation is warranted.  
Where there are intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is rated by 
analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2007).  

Post-total knee replacement, the veteran was afforded VA 
examination in May 2007.  His total knee replacement was 
noted to have been performed in December 2006, and no 
surgical complications were reported.  Post-operatively, the 
veteran was afforded physical therapy, which he pursued 
aggressively, according to his report.  He reported several 
falls during physical therapy.  Currently, he was able to 
walk at least two blocks, but occasionally experienced aches 
and pains in his right knee.  He stated he walked on the 
treadmill and worked out at a local gym as part of his 
rehabilitation.  He contended his balance was not as good 
following his surgery.  He took over-the-counter medication 
for his pain.  He reported crepitus but denied redness, 
swelling, or paresthesias.  On physical examination he walked 
with a slight limp favoring the right leg, but without use of 
an assistance device.  Leg strength on the right was 5/5, and 
his right knee was without effusion.  Range of motion testing 
indicated extension to 0 degrees and flexion to 120 degrees, 
with pain reported.  Crepitus and clicking were present on 
range of motion.  The examiner opined that with repetitive 
use and during flare-ups, the veteran would experience 5-10 
degrees additional limitation of motion secondary to pain, 
weakness, and instability.  The right knee had laxity on 
valgus stress.  McMurray's test was negative.  Sensation was 
largely intact.  Well-healed non-tender surgical scars were 
present medially and anteriorly.  No pedal or pretibial edema 
was present, and pedal pulses were 2+.  The final impression 
was of osteoarthritis of the right knee, status post total 
knee replacement.  His right knee prosthesis was of 
satisfactory appearance on X-ray.  

After considering the totality of the evidence subsequent to 
December 4, 2006, the Board finds a disability rating in 
excess of 30 percent is not warranted for the period 
commencing February 1, 2008.  The veteran's current 30 
percent disability rating for this period contemplates his 
residuals of the right knee replacement, including such 
subjective complaints as intermittent discomfort, pain, and 
aching.  Objective evidence confirms a well-healed scar, no 
loss of strength, and range of motion from 0 degrees 
extension to 120 degrees flexion, with additional limitation 
of motion of only 5-10 degrees with repetitive motion or 
during flare-ups.  The veteran's right knee was, on VA 
examination in May 2007, without evidence of warmth, redness, 
effusion, more than moderate laxity, or other post-operative 
complications.  The veteran was able to walk unaided, with 
only a slight limp, and otherwise remained active.  Overall, 
the veteran displayed no more than moderate impairment 
secondary to his total knee replacement.  Thus, the Board 
finds that the veteran is not entitled to a disability rating 
in excess of 30 percent under Diagnostic Code 5055 following 
the expiration of his temporary total rating.  

Furthermore, the Board has considered whether the veteran is 
entitled to a rating in excess of 30 percent for his right 
knee disability under Diagnostic Codes 5256, 5261, and 5262, 
as directed by Diagnostic Code 5055.  However, pertinent to 
Diagnostic Code 5256, there is no evidence of ankylosis of 
the right knee.  Also, regarding Diagnostic Code 5261, there 
is no evidence that the veteran has limitation of right leg 
extension to 30 degrees or more, even when taking into 
consideration his complaints of moderate pain, weakness, and 
fatigue.  See DeLuca, supra.  Rather, at his May 2007 VA 
examination, the veteran demonstrated extension to 0 degrees 
with flexion to 120 degrees, with no more than 5-10 degrees 
additional limitation of motion on repetitive use or with 
flare-ups.  Neither his extension nor his flexion of the 
right knee are limited to such an extent as to warrant a 
disability rating in excess of 30 percent, to include on the 
basis of a combined rating.  See VAOPGCPREC 9-2004.  Finally, 
with respect to Diagnostic Code 5262, there is no evidence of 
malunion or nonunion of the tibia and fibula.  Specifically, 
the May 2007 VA examiner noted the right knee was 
satisfactory in appearance on X-ray.  Therefore, the Board 
finds that there is no evidence of total knee replacement 
residuals warranting a rating in excess of 30 percent under 
Diagnostic Codes 5256, 5261, or 5262.  

In reviewing the veteran's claim, the Board is also aware 
that separate disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2007).  In the present case, the 
veteran has surgical scars medially and anteriorly along the 
right knee following his 1955 and 2006 right knee surgeries.  
However, according to the May 2007 examination report, the 
veteran's scars are well-healed and nontender, with no other 
symptomatology noted.  Based on this finding, a separate 10 
percent rating is not warranted under Diagnostic Code 7804, 
for a superficial scar which is painful on objective 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, other than as already provided 
herein, and is not shown by the evidence to present marked 
interference with employment in and of itself, as the veteran 
is retired.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.

In conclusion, the preponderance of the evidence is against 
the award of a disability rating in excess of 30 percent 
beginning February 1, 2008.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for osteoarthritis of the 
left knee is granted.  

An evaluation in excess of 10 percent prior to December 4, 
2006, for the veteran's service-connected right knee 
osteoarthritis with limitation of extension is denied.  

A separate 10 percent rating prior to December 4, 2006, under 
Diagnostic Code 5259 for the veteran's right knee 
osteoarthritis with removal of the semilunar cartilage 
manifested by pain, effusion, and swelling is granted subject 
to the laws and regulations governing the payment of monetary 
benefits.  

A disability rating in excess of 30 percent commencing 
February 1, 2008, for post-operative residuals of a total 
right knee replacement is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


